                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                     Cause No. CR 15-147-BLG-SPW-02
                                                        CR 15-147-BLG-SPW-03
             Plaintiff/Respondent,

       vs.                                         ORDER DENYING
                                                 MOTIONS FOR RECUSAL
GARY LEE QUIGG; DUSTY
WHITEHOUSE,

              Defendants/Movants.


      Gary Lee Quigg and Dusty Whitehouse, co-defendants at trial, have each

filed a motion to vacate, set aside, or correct the sentence under 28 U.S.C. § 2255.

They are federal prisoners proceeding prose. With their§ 2255 motions, each

filed a motion to recuse the Honorable Susan P. Watters, who presided at trial and

at sentencing. Judge Watters referred the recusal motions to this Court for

decision. See Order (Doc. 236).

      Neither Quigg nor Whitehouse say whether they rely on 28 U.S.C. § 144 or

§ 455. The Court will consider both. "The substantive standard for recusal under

28 U.S.C. § 144 and 28 U.S.C. § 455 is the same: Whether a reasonable person

with knowledge of all the facts would conclude that the judge' s impartiality might

reasonably be questioned." United States v. McTiernan, 695 F.3d 882, 891 (9th
                                          1
Cir. 2012). Applying the standard requires "a realistic appraisal of psychological

tendencies and human weakness." Caperton v. A.T Massey Coal Co. , Inc., 556

U.S. 868, 883- 84 (2009) (quoting Withrow v. Larkin, 421 U.S. 35, 47 (1975)).

      Both Quigg and Whitehouse assert that Judge Watters failed to address

issues they attempted to raise pro se before trial. It is normal for judges to defer to

counsel's judgment and to hear counsel rather than the defendant. A defendant

who is represented by counsel and who has not been permitted to engage in hybrid

representation has no legal right to speak for himself. Judge Watters explained this

twice to Quigg and once to Whitehouse. See Order (Docs. 81, 89, 97). These facts

provide no reason to infer that Judge Watters was biased or prejudiced.

       Failure to address her prose motions is the only basis Whitehouse alleges

for Judge Watters' recusal. See Whitehouse Mot. & Aff. (Doc. 228) at 2 ,i,i 3-5 .

Evidently, she finds in Quigg's further allegations no reasonable support for an

inference of bias or prejudice. Whitehouse's motion is denied.

       Quigg alleges two extrajudicial sources of bias or prejudice: "Judge Watters

is a former law partner of Vern Woodward" and "socialized" with him, and Judge

Watters "is married to a retired Detective from the Billings Police force." Quigg

Aff. (Doc. 223) at 2 ,i,i 3, 8.

       Quigg does not allege that the retired Detective Watters played any role in

                                           2
investigating the facts of this case. Nor does he allege that Judge Watters has any

continuing connection with Woodward's firm. 1 Judges frequently preside in

matters involving long-ago law partners, see, e.g., United States v. Mendoza, 468

F.3d 1256, 1263 (10th Cir. 2006), especially in a small jurisdiction like Montana.

Further, a judge who used to be a prosecutor and who worked with officers and

agents will frequently hear and evaluate their testimony without being presumed

biased or prejudiced. That connection is less tenuous than the one Quigg

describes-a former defense lawyer/state judge's marriage to a retired detective

previously employed by the same municipal force that previously employed a trial

witness. A reasonable person would not infer a possibility of bias or prejudice

from Quigg's allegations. Cf 28 U.S.C. § 455(b)(l), (4), (5).

       Quigg also points to an order in the record of the case that, he avers,

expressed "personal belief in vouching for Vern Woodward, that, ' Quigg is

represented by Vernon Woodward, a well-respected and competent Billings

attorney."' Id. at 2 ,i 6 (quoting Order (Doc. 89) at 1). The order said what every

judge necessarily believes: that counsel appointed by the court is competent and




       1  Judge Watters was not a partner in the firm, and her connection with it ended when she
became a state district court judge in 1998. She remained on the state bench until 2013, when
she was named to the federal bench. See Fed. R. Evid. 201(b). These facts, however, hardly
matter, as Quigg' s allegations are not sufficient in and of themselves to warrant recusal.
                                               3
well-respected enough to be entrusted with decisions about how to defend the case.

Otherwise, counsel would not be a member of the panel of attorneys available for

appointment in criminal cases. Rule 4(a) of the§ 2255 Rules requires the judge

who presided over trial, who will frequently be the judge who appointed counsel,2

to rule on the § 2255 motion, including any allegations of ineffective assistance of

counsel. Judge Watters' Order (Doc. 89) does not support a reasonable inference

of bias or prejudice in counsel's favor or against Quigg.

      All of Quigg's other allegations refer to rulings made (or not made) in the

course of the criminal case. See Quigg Aff. (Doc. 223) at 2- 3 ,i,i 6, 9-11. They do

not remotely suggest "deep-seated favoritism or antagonism that would make fair

judgment impossible." Liteky v. United States, 510 U.S. 540, 555,556 & n.3

(1994).

      As noted, motions under 28 U.S.C. § 2255 are meant to be decided by "the

judge who conducted the trial and imposed sentence." See Rule 4(a), Rules

Governing§ 2255 Proceedings; see also 28 U.S.C. § 2255(a). "[A] judge has as

strong a duty to sit when there is no legitimate reason to recuse as [s]he does to

recuse when the law and facts require." Clemens v. United States Dist. Court, 428

F.3d 1175, 1179 (9th Cir. 2005) (quoting Nichols v. Alley, 71 F.3d 347,351 (10th


      2
          The Honorable Carolyn Ostby appointed Woodward. See Order (Doc. 32).
                                            4
Cir. 1995)). Quigg fails to allege any basis for a reasonable person to infer that

Judge Watters should not decide his case.


      Accordingly, IT IS ORDERED that the motions for recusal (Docs. 223, 228)

are DENIED.

      DATED this _lL
                   ~ ay of August, 20




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                          5
